Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U .S .C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al., (US 9,801,132), Kalman (US 2015/0169249) and in further view of Kabakura (US 2012/0254482).
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.

The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048,1054-55,44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393,1404-05,162 USPQ 541,550- 551 (CCPA 1969)" (MPEP p 2100-8, c 2,1 45-48; p 2100-9, c 1,11-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

As per claim 1, Ivanov teaches a method, comprising: obtaining, by a first entity (102 or part of first network resources, 130a, 130b, 130c) that communicates over a network (100/110, Figs. 1 or 3) with at least one second entity (104 or part of second network resources, 132, 132a, 132b)  via a plurality of paths (via communication link, 103/105), an indication of one or more of a transmit power level and a receive power level of at least one target port associated with the second entity (Ivanov teaches that network configuration server, 120 is coupled to the electronic devices 102/104 that obtains and stores network connectivity statistics, including information related to parameters such as network connection speed, network usage, bandwidth and the like, for the electronic devices connected thereto); evaluating the one or more of the transmit power level and the receive power level of the 10at least one target port relative to at least one corresponding threshold. 
Ivanov teaches receiving one or more first signals wired/wirelessly from at least one communication device (second electronic device) then operates by identifying at least one capability bit within the one or more first signals indicating capability of at least one of the communication devices (first/second electronic devices) and each respective capability bit received will correspond respectively to one of the communication devices. Then, based on the at least one capability that, operates by generating one or more second signals in accordance with one or more operational modes (second operational modes/ turbo mode) corresponding to the at least one capability bit. That is or obvious to the responsive to the signal indicative of turbo mode operation of the second electronic device, causing turbo mode operation of the first electronic. (col. 6, lines 7-col. 15, lines 1-34)
Kalman teaches setting, by the first entity, a path state of one or more paths between the first entity and the at least one target port to a standby state based at least in part on the evaluating ([0043-0045]), wherein the first entity establishes paths between the first entity and one or more other target ports of the second entity in an active state (access state updates, [0008], [0043-0045]), 15wherein the method is performed by at least one processing device comprising a processor coupled to a memory. Kalman teaches detecting ALUA state of each path may be used to determine whether that path comprises an optimized path but expressly lacks causing, in response to at least to the notification (access state updates, [0008], [0043-0045]) a path state change for the first path from a first state to a second state and a path state change for a second path to the first state.
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalman, before him or her, to modify Ivanov’s corresponding network path addressing architecture. The suggestion/motivation for doing so would have been to modified the path addressing modes for the storage devices by having a plurality of different path active states in accordance with the teaching of Ivanov, would be easily combined in a communication network system-based architecture. (Kalman, [0008], [0015-0020], [0043-0045])
In another analogous art, Kabakura teaches cause a path state change for the first path from a first state to a second state and a path state change for a second path to the first state (See Fig. 3, “path state table 16” keeps track of path state change for the first from first state to a second state and vice versa — [0008], state updates).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify path management techniques for storage network of Ivanov-Kalman to include tracking of state change for one or more paths as taught by Kabakura. Doing so would improve the availability in a storage system by making a plurality of access paths redundant that changes states when one access path fails, thereby switching the access path to another access path and continue communication. (Kabakura, Fig. 3, [0008])
As per claim 2, Ivanov-Kalman-Kabakura teaches wherein one or more existing communications on the one or more paths between the first entity and the at least one target port are allowed to complete in the standby 20state.  (Kalman, second path has a previous state of one of active-non-optimized and unavailable prior to becoming active-optimized, [0033-0034]).

As per claim 3, Ivanov-Kalman-Kabakura teaches wherein further comprising monitoring the one or more of the transmit power level and the receive power level of the at least one target port during the standby state and restoring the path state of one or more paths between the first entity and the at least one target port 25to an active state based at least in part on the evaluating.  (Kabakura teaches a path state change is done subject to a load balancing analysis [0033-0036])
As per claim 4, Ivanov-Kalman-Kabakura teaches wherein the at least one target port comprises a small form-factor pluggable port. (Kalman teaches [0019-0021] a path connecting the port and the port is called an “access path” such as LIFO, LIF1, LIF4, and LIF5; Kabakura teaches a given access protocol is a Small Computer System Interface-based access protocol, [0028])

As per claim 305, Ivanov-Kalman-Kabakura teaches wherein the at least one corresponding threshold defines a normal operating range of the at least one target port.  (Kalman teaches detecting ALUA state of each path may be used to determine whether that path comprises an optimized path but expressly lacks causing, in response to at least to the notification (access state updates, [0008], [0043-0045]) a path state change for the first path from a first state to a second state and a path state change for a second path to the first state.)

As per claim 6, Ivanov-Kalman-Kabakura teaches wherein the at least one corresponding threshold is one or more of: (i) obtained from a provider of the target port, and (ii) learned by analyzing historical power level data of the target port.  (Ivanov teaches receiving one or more first signals wired/wirelessly from at least one communication device (second electronic device) then operates by identifying at least one capability bit within the one or more first signals indicating capability of at least one of the communication devices (first/second electronic devices) and each respective capability bit received will correspond respectively to one of the communication devices. Then, based on the at least one capability that, operates by generating one or more second signals in accordance with one or more operational modes (second operational modes/ turbo mode) corresponding to the at least one capability bit. That is or obvious to the responsive to the signal indicative of turbo mode operation of the second electronic device, causing turbo mode operation of the first electronic. col. 6, lines 7-col. 15, lines 1-34)
As per claim 7, Ivanov-Kalman-Kabakura teaches wherein the at least one corresponding threshold comprises one or more thresholds associated with an alarm state and one or more thresholds associated with a warning state.  (Kalman teaches one or more host devices identified at least one issue in the network with respect to the first path [0035], management entity 360 advertisement is indicative identify at least one issue in the network with respect to a path).
As per claim 108, Ivanov-Kalman-Kabakura teaches wherein the at least one target port provides the one or more of the transmit power level and the receive power level of the at least one target port to the second entity.  (Ivanov teaches receiving one or more first signals wired/wirelessly from at least one communication device (second electronic device) then operates by identifying at least one capability bit within the one or more first signals indicating capability of at least one of the communication devices (first/second electronic devices) and each respective capability bit received will correspond respectively to one of the communication devices. Then, based on the at least one capability that, operates by generating one or more second signals in accordance with one or more operational modes (second operational modes/ turbo mode) corresponding to the at least one capability bit. That is or obvious to the responsive to the signal indicative of turbo mode operation of the second electronic device, causing turbo mode operation of the first electronic. (col. 6, lines 7-col. 15, lines 1-34)

As per claim 9, Ivanov-Kalman-Kabakura teaches wherein the second entity interrogates the at least one target port to obtain the one or more of the transmit power level and the receive power level. (Ivanov, col. 6, lines 7-col. 15, lines 1-34) 
As per claim 10, Ivanov-Kalman-Kabakura teaches wherein the first entity is associated with a host device and wherein the second entity is associated with a controller of a storage array. (Kalman teaches [0019-0021] a path connecting the port and the port is called an “access path” such as LIFO, LIF1, LIF4, and LIF5) 
As per claim 11, Ivanov-Kalman-Kabakura teaches wherein the evaluating further comprises evaluating one or more 20of a temperature, a current, and a voltage of the at least one target port relative to at least one corresponding threshold. (Ivanov, col. 6, lines 7-col. 15, lines 1-34,  (Kalman teaches detecting ALUA state of each path may be used to determine whether that path comprises an optimized path but expressly lacks causing, in response to at least to the notification (access state updates, [0008], [0043-0045]) a path state change for the first path from a first state to a second state and a path state change for a second path to the first state.)

As per claims 12-20, see the rejection for claims 1-11 above. 

The sited prior art of Sur (US 9,176,550) teaches a power management system with a user interface that arranges multiple power mode selection for a plurality of electronic devices. (col. 5, lines 36-col., 7, lines 1-2)

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also how the amendments avoid such references or objections. See 37 C.F.R.I .lll(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272-4157. The examiner can normally be reached between 8:30- 5:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 6729.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272- 2100.

/Tammara R Peyton/
Primary Examiner, Art Unit 2184 
August 27, 2022